*729That portion of the order entered September 20, 1994, which authorized entry of a money judgment in the sum of $112,000 for arrears in child support and maintenance was superseded by the judgment entered December 8, 1994. The remaining portion of that order directing a judicial hearing to aid in the disposition of the wife’s motion for counsel fees and the posting of security does not affect a substantial right, and is not appealable as of right (see, De Santis v De Santis, 107 AD2d 734).
In light of our decision in a related appeal modifying the determination of the Family Court denying the former husband’s application for downward modification of his obligation to pay maintenance and child support, the former wife is only entitled now to a money judgment for (1) arrears of child support, and (2) arrears of maintenance payable in 1992 (see, Matter of Dallin v Dallin, 225 AD2d 768 [decided herewith]). We note that if, upon reconsideration of his application for downward modification of maintenance, it is determined that additional arrears are owed, a money judgment may be entered for the additional amount. Santucci, J. P., Altman, Krausman and Goldstein, JJ., concur.